PER CURIAM.
While too much regard should not be paid to technicalities, we deem the requirement that on a motion to open a default merit should be shown as being substantial. Here the answer is not verified, and no affidavit of merit has been served. The order appealed from should be reversed, with $10 costs and disbursements, and motion remitted to the special term for further hearing, with leave to the defendant, on the payment of such costs, to serve additional affidavits showing that his defense is meritorious.